Investment Managers Series Trust 235 W. Galena Street Milwaukee, Wisconsin 53212 October 8, 2014 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 Re: Investment Managers Series Trust File Nos. 333-122901 and 811-21719 (filing relates to Robinson Tax Advantaged Income Fund (the “Fund”)) Ladies and Gentlemen: On behalf of Investment Managers Series Trust, a Delaware statutory trust (the “Registrant”), we are hereby filing, pursuant to the requirements of Rule 497(k), a summary prospectus for the Fund. Please call Kiran Dhillon at 626-385-5770 with any comments or questions relating to the filing. Sincerely, /s/ KIRAN DHILLON Kiran Dhillon Investment Managers Series Trust Assistant Secretary
